                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

United States of America,

           Plaintiff,                       Criminal No. 19-cr-20126
v.
                                            Hon. Terrence G. Berg
D-1 Kyle Lindemann,

           Defendant.


     STIPULATED PRELIMINARY ORDER OF FORFEITURE


     The United States of America, by and through its attorneys,

Matthew Schneider, United States Attorney for the Eastern District of

Michigan, and Adriana Dydell, Assistant United States Attorney,

together with Defendant Kyle Lindemann (“Defendant”), individually

and by and through his attorney, Timothy A. Dinan, submit this

Stipulated Preliminary Order of Forfeiture to the Court and stipulate

and agree to the following:

     1.    The United States of America (the “United States”) filed a

Felony Information on or around March 6, 2019, which charged

Defendant with Count One, Possession with Intent to Distribute a

Controlled Substance in violation of 21 U.S.C. § 841(a)(1). (ECF No. 1).
     2.     On or about March 29, 2019, Defendant pleaded guilty to

Count One of the Information.

     3.     In his Rule 11 Plea Agreement (“Rule 11”), Defendant agreed

to forfeit, pursuant to 21 U.S.C. § 853, any proceeds derived from his

violation of Count One of the Information and to forfeit any property

used, or intended to be used, to commit, or to facilitate, that offense.

Specifically, Defendant agreed to forfeit any and all right, title, and

interest he may possess in the assets listed below, and agreed that

these assets are subject to forfeiture under 21 U.S.C. § 853 as criminal

proceeds and/or property that facilitated his commission of Count One:

           4.430550289998 Monero seized from Kyle Lindemann on
            May 23, 2018 in Birmingham, Michigan;

           39.17488 MilliBitcoin seized from Kyle Lindemann on May
            23, 2018 in Birmingham, Michigan.

(“Subject Property”).

     4.     In the Rule 11, Defendant agreed, upon its entry, to

stipulate or consent to the prompt entry of one or more orders of

forfeiture for all property that he has agreed to forfeit to the United

States, including the above-identified cryptocurrency.




                                     2
     5.    In his Rule 11, Defendant acknowledged his understanding

that forfeiture is part of the sentence that may be imposed on him in

this case and waived his right to challenge any failure by the court to

advise him of this, pursuant to Federal Rule of Criminal Procedure

11(b)(1)(J), or otherwise, at the time his guilty plea was accepted.

Defendant further waived the requirements of Federal Rules of

Criminal Procedure 32.2 and 43(a) regarding notice of forfeiture in the

charging instrument, pronouncement of forfeiture at sentencing, and

incorporation of forfeiture in the judgment and waived any right he may

have under Rule 32.2 of the Federal Rules of Criminal Procedure for a

further determination regarding forfeitability.

     6.    In his Rule 11, Defendant knowingly, voluntarily, and

intelligently waived all constitutional and statutory challenges to the

described forfeiture (including direct appeal, habeas corpus, or any

other means), on any grounds, including that the forfeiture constitutes

an excessive fine or punishment under the Eighth Amendment.

     7.    In his Rule 11 Defendant further agreed to administrative

forfeiture and/or abandonment regarding any property seized from his

residence in connection with this investigation. Specifically, Defendant


                                     3
waived any right he may have regarding notice under the Civil Asset

Forfeiture Reform Act, agreed that he will not file any claim or petition

or otherwise contest forfeiture and/or abandonment of any assets seized

from him in connection with this matter. Defendant acknowledges that

he signed a consent to administrative forfeiture and/or abandonment of

certain specifically identified property and understands that the United

States may destroy the property identified at the conclusion of the case.

     8.    In entering into this Stipulation with respect to forfeiture,

Defendant specifically acknowledges that the Subject Property

constitutes proceeds of his violation of 21 U.S.C. § 841(a)(1), and is

therefore subject to forfeiture to the United States under 21 U.S.C.

§ 853.

     Based on the Information, Defendant’s conviction, the Rule 11

Plea Agreement, this Stipulation, and other information in the record,

and under 21 U.S.C. § 853, the Subject Property IS FORFEITED to

the United States for disposition according to law, and any right, title or

interest of Defendant, and any right, title or interest that his heirs,

successors or assigns have, or may have, in any of the Subject Property

is FOREVER EXTINGUISHED.


                                     4
     THIS COURT FURTHER ORDERS that upon entry of this

Stipulated Preliminary Order of Forfeiture, and pursuant to 21 U.S.C.

§ 853(n), Rule 32.2 of the Federal Rules of Criminal Procedure, and

other applicable rules, the United States shall publish notice of this

Stipulated Preliminary Order of Forfeiture and of its intent to dispose

of the Subject Property on www.forfeiture.gov for at least thirty (30)

consecutive days. The United States may also, to the extent

practicable, provide direct written notice to any person or entity known

to have an alleged interest in any of the Subject Property. The

aforementioned notice shall direct that any person, other than

Defendant, asserting a legal interest in any of the Subject Property

must file a petition with the Court within thirty (30) days of the final

date of publication of notice or within thirty (30) days of receipt of

actual notice, whichever is earlier. The petition shall be for a hearing

before the Court alone, without a jury and in accordance with 21 U.S.C.

§ 853(n), to adjudicate the validity of the petitioner’s alleged interest in

any identified Subject Property. Any petition filed by a third party

asserting an interest in any of the Subject Property must be signed by

the petitioner under penalty of perjury and must set forth the nature


                                     5
and extent of the petitioner’s alleged right, title or interest in any

identified Subject Property, the time and circumstances of the

petitioner’s acquisition of the right, title, or interest in any identified

Subject Property, any additional facts supporting the petitioner's claim,

and the relief sought.

      THIS COURT FURTHER ORDERS that after the disposition of

any motion filed under Federal Rule of Criminal Procedure 32.2(c)(1)(A)

and before a hearing on any ancillary petition, the United States may

conduct discovery in accordance with the Federal Rules of Civil

Procedure upon a showing that such discovery is necessary or desirable

to resolve factual issues in the ancillary proceeding.

      THIS COURT FURTHER ORDERS that pursuant to Federal

Rule of Criminal Procedure 32.2(b)(4)(A), this Stipulated Preliminary

Order of Forfeiture shall become final as to Defendant at entry and

forfeiture of the Subject Property shall be made part of the Defendant’s

sentence in this case and included in the Judgment.

      THIS COURT FURTHER ORDERS that if no third party files a

timely petition before the expiration of the period provided in 21 U.S.C.

§ 853(n)(2), then this Stipulated Preliminary Order of Forfeiture shall


                                      6
become the Final Order of Forfeiture and the United States shall have

clear title to the Subject Property as provided in 21 U.S.C. § 853(n)(7)

and Federal Rule of Criminal Procedure 32.2(c)(2). If a third party files

a petition for ancillary hearing for any of the Subject Property, the

Court shall enter an Amended Order of Forfeiture that addresses the

disposition of the third party petition as provided under Federal Rule of

Criminal Procedure 32.2(c)(2).

     THIS COURT FURTHER ORDERS that after this Stipulated

Preliminary Order of Forfeiture becomes the Final Order of Forfeiture

and/or after the Court enters an Amended Order of Forfeiture that

addresses the disposition of any third party petition(s), the United

States shall have clear title to the Subject Property and shall be

authorized to dispose of the Subject Property as prescribed by law.

                  [This section intentionally left blank.]




                                     7
